             Case 1-19-40388-nhl         Doc 17       Filed 02/05/19   Entered 02/05/19 21:03:07



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK –
BROOKLYN DIVISION

--------------------------------------------------------------X         Case No. 1-19-40388-nhl
In Re:
                                                                        Chapter 11
SHARON SALMON,
                                                                        JUDGE: Hon. Nancy Hershey Lord
                           Debtor.
--------------------------------------------------------------X

     MOTION TO DISMISS DEBTOR’S CHAPTER 11 BANKRUPTCY CASE WITH BAR
TO REFILING AND/OR WITH REQUEST FOR IN REM RELIEF FROM THE AUTOMATIC
  STAY OR IN THE ALTERNATIVE, CONVERT TO ONE UNDER CHAPTER 7 OF THE
                          BANKRUPTCY CODE


        THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE

(CWALT 2004-13CB) (“Creditor”) by and through its loan servicer, Bayview Loan Servicing, LLC

(“Bayview”), by and through its undersigned counsel, as secured creditor of the above-entitled Debtor,

Sharon Salmon (“Debtor”), hereby submits the following Motion to Dismiss Debtor’s Chapter 11

Bankruptcy Case with a Bar to Refiling, and/or with Request for In Rem Relief from the Automatic Stay

or, in the alternative, to Convert the Case to one under Chapter 7 of the Bankruptcy Code (“Motion to

Dismiss”) pursuant to sections 1112(b) and 362(d)(4) of title 11 of the United States Code. This Motion

to Dismiss is based upon the Memorandum of Points and Authorities cited herein, the Debtor’s prior

bankruptcy filings, the Debtor’s current bankruptcy petition, and such other evidence and oral

argument as may be presented to the Court at or before the time of the hearing:

                                            I.       INTRODUCTION

        1.       Creditor submits that cause exists to dismiss the Debtor’s serial Chapter 11 Case for bad

faith. The instant case represents the Debtor’s fifth bankruptcy filing since 2017 and the third filing

in the last year. Debtor has failed to show a significant change in circumstances to overcome the

presumption of bad faith to justify a new filing. Further, Debtor has failed to comply with the filing and

reporting requirements under the Bankruptcy Code in each bankruptcy case. The totality of the
                                                                                                  1|Page
               Case 1-19-40388-nhl      Doc 17      Filed 02/05/19      Entered 02/05/19 21:03:07



circumstances evidences that Debtor has no intention of reorganizing and, instead, has sought to

improperly use the Bankruptcy Code to delay, hinder and/or defraud creditors through five consecutive

bankruptcy cases. The foregoing factors, constitutes “cause” to convert or dismiss this case with

prejudice under §109(g) and/or grant prospective in rem relief from the automatic stay under

§362(d)(4).

                          II.     FACTUAL AND PROCEDURAL BACKGROUND1

      A. LOAN HISTORY

          2.       On March 26, 2004, Debtor executed a promissory note in the principal sum of

$205,000.00 (the "Note"). The Note reflects that it was indorsed in blank. A copy of the Note is

attached hereto as Exhibit 1 and incorporated herein by reference.

          3.       The Note is secured by a Mortgage (the “Mortgage”)2 granting a security interest in the

real property located at 113 - 12 200th St, Saint Albans, NY 11412 (the “Property”) which is more fully

described in the Mortgage. The Mortgage reflects that it was duly recorded. A copy of the Mortgage is

attached hereto as Exhibit 2 and incorporated herein by reference.

          4.       Subsequently, interest in the Mortgage was assigned to Creditor. A copy of the recorded

Assignment of Mortgage is attached hereto as Exhibit 3 and incorporated herein by reference. Bayview

is the current loan servicer on behalf of Creditor.

          5.       Due to the contractual default, Creditor commenced a foreclosure under applicable state

law.




1
  Pursuant to Rules 201(b) and 201(d) of the Federal Rules of Evidence, which are made applicable to this
proceeding by Rule 9017 of the Federal Rules of Bankruptcy Procedure, Creditor requests that the Court take
judicial notice of the documents and other records on file in the this case and the Debtor’s prior bankruptcy
cases.
2
    The Note and Mortgage are collectively referred to as the “Loan.”

                                                                                                     2|Page
            Case 1-19-40388-nhl     Doc 17     Filed 02/05/19     Entered 02/05/19 21:03:07



B.     THE PRIOR BANKRUPTCY CASES

       1.       The First Bankruptcy Case

       6.       On February 10, 2017, Debtor filed a prior voluntary petition under Chapter 7 of the

Bankruptcy Code in the Eastern District of New York, and was assigned bankruptcy case number 17-

40593 (the “First Bankruptcy Case”). (See First Bankruptcy Case, Dkt. No. 1, Exhibit 4).

       7.       On March 28, 2017, the Court entered an Order Dismissing the First Bankruptcy Case

pursuant to §521(i) as Debtor failed to pay the filing fee. (See First Bankruptcy Case, Dkt. No. 22).

       2.       The Second Bankruptcy Case

       8.       On September 28, 2017, the Debtor filed a second voluntary petition under Chapter 7 of

the Bankruptcy Code in the Eastern District of New York, and was assigned bankruptcy case number

17-45035 (the “Second Bankruptcy Case”). (See Second Bankruptcy Case, Dkt. No. 1, Exhibit 5).

       9.       On February 9, 2018, the Court entered an Order Dismissing the Second Bankruptcy

Case based on the Debtor’s failure to appear at the §341 Meeting of Creditors. (See Second Bankruptcy

Case, Dkt. No. 35).

       3.       The Third Bankruptcy Case

       10.      On March 8, 2018, Debtor filed a third voluntary petition under Chapter 13 of the

Bankruptcy Code in the Eastern District of New York, and was assigned bankruptcy case number 18-

41268 (the “Third Bankruptcy Case”). (See Third Bankruptcy Case, Dkt. No. 1, Exhibit 6).

       11.      On April 11, 2018, the Court entered a Final Notice of Section 521 Deficiencies in the

Third Bankruptcy Case. (See Third Bankruptcy Case, Dkt. No. 21).

       12.      On April 23, 2018, the Court entered an Order Dismissing the Third Bankruptcy Case

based on the Debtor’s failure to file required documents and cure the deficiencies. (See Third

Bankruptcy Case, Dkt. No. 31).




                                                                                               3|Page
               Case 1-19-40388-nhl      Doc 17    Filed 02/05/19     Entered 02/05/19 21:03:07



          4.       The Fourth Bankruptcy Case

          13.      On August 24, 2018, Debtor filed a fourth voluntary petition under Chapter 13 of the

Bankruptcy Code in the Eastern District of New York, and was assigned bankruptcy case number 18-

44872 (the “Fourth Bankruptcy Case”). (See Fourth Bankruptcy Case, Dkt. No. 1, Exhibit 7).

          14.      On September 26, 2018, the Court entered a Final Notice of Section 521 Deficiencies in

the Fourth Bankruptcy Case. (See Fourth Bankruptcy Case, Dkt. No. 26).

          15.      On October 1, 2018, the Court entered a Conditional Order Granting a Motion to

Convert the Fourth Bankruptcy Case to a Chapter 11 (“Conversion Order”). (See Fourth Bankruptcy

Case, Dkt. No. 30). The Conversion Order provided the case would be dismissed unless all missing

chapter 11 schedules and documents were filed by October 11, 2018. Id.

          16.      On November 20, 2018, the Court entered an Order Dismissing the Fourth Bankruptcy

Case based on the Debtor’s failure to file required documents and cure the deficiencies as outlined in

the Conversion Order. (See Fourth Bankruptcy Case, Dkt. No. 43).

B.     THE INSTANT BANKRUPTCY CASE

       17.         On January 23, 2019, Debtor filed the instant fifth voluntary petition under Chapter 11

of the Bankruptcy Code in the Eastern District of New York and was assigned bankruptcy case number

19-40388 (the “Bankruptcy Case”). (See Dkt. No. 1).

       18          On January 23, 2019, the Court issued a Deficiency Notice ordering the Debtor to file

missing documents. (See Dkt. No. 7).

       19.         To date, Debtor has yet to file all of the missing documents as outlined in the Deficiency

Notice.

       20.         Pursuant to 11 U.S.C. §362(c)(4)(A)(i) the automatic stay did not go into effect upon the

filing of the instant Bankruptcy Case. Debtor has yet to file a Motion to Extend/Impose the Stay.

       21.         A review of the Court’s docket indicates that the Debtor has failed to file a Motion for


                                                                                                  4|Page
            Case 1-19-40388-nhl      Doc 17      Filed 02/05/19     Entered 02/05/19 21:03:07



Authority to use Cash Collateral.

       22.      A review of the Court’s docket indicates that the Debtor has failed to file a Chapter 11

Disclosure Statement or Chapter 11 Plan.

                                          III.    ARGUMENT

   A. DEBTOR’S BANKRUPTCY CASE SHOULD BE DISMISSED PURSUANT TO 11
      U.S.C. § 1112

       1.       Legal Standard.

       23.      Section 1112 of the Bankruptcy Code provides, in pertinent part:

                ...on request of a party in interest, and after notice and a hearing, absent unusual
                circumstances specifically identified by the court that establish that the requested
                conversion or dismissal is not in the best interests of creditors and the estate, the
                court shall convert a case under this chapter to a case under chapter 7 or dismiss
                a case under this chapter, whichever is in the best interests of creditors and the
                estate, if the movant establishes cause.

11 U.S.C. § 1112(b)(1) (emphasis added). A movant bears the burden of establishing by preponderance

of the evidence that cause exists to convert the case from chapter 11 to chapter 7, or to dismiss the case,

whichever is in the best interest of creditors and the estate. In re Lizeric Realty Corp., 188 B.R. 499,

503 (Bankr. S.D.N.Y. 1995). Once “cause” is established, the burden shifts to the party opposing

conversion to show that relief is not warranted. Id. For the reasons discussed more fully below,

sufficient “cause” exists to convert or dismiss this case.

       2.       Cause Exists to Dismiss this Case for Bad Faith

       24.      Subsection (b)(4) of section 1112 sets forth a non-exclusive list of examples of cause to

dismiss a case. 11 U.S.C. § 1112(b)(4). The list of matters constituting cause for dismissal is not

exclusive and chapter 11 petitions may be dismissed for bad faith. In re SGL Carbon Corp., 200 F.3d

154 (3d Cir. 1999). Serial filings are not considered to be per se bad faith. See In re Elmwood Dev.

Co., 964 F.2d 508, 511 (5th Cir. 1992) (finding that the Code itself contains no absolute bar against

filing a second Chapter 11 petition); Downey Sav. & Loan Ass'n v. Metz (In re Metz), 820 F.2d 1495,


                                                                                                  5|Page
         Case 1-19-40388-nhl        Doc 17     Filed 02/05/19     Entered 02/05/19 21:03:07



1497 (9th Cir.1987); see also Johnson v. Home State Bank, 501 U.S. 78, 87 (1991) (permitting serial

filings under chapter 7 and then chapter 13). Instead, the court must review the totality of the

circumstances to determine the issue of bad faith. In re Metz, 820 F.2d at 1498 (citing Goeb v. Held (In

re Goeb), 675 F.2d 1386, 1391 (9th Cir.1982)); Elmwood Dev., 964 F.2d at 510 (it involves a

“collation of factors, rather than any single datum”).

       25.     Though the filing of a second petition may otherwise meet the statutory requirements,

the filing may nevertheless violate the purpose and spirit of chapter 11 and thus not be filed in good

faith. Elmwood Dev., 964 F.2d at 511; In re Metz, 820 F.2d at 1498. As stated above, lack of good faith

may be shown through the manipulation of the Bankruptcy Code. See In re Goeb, 675 F.2d at 1390.

       26.     “Bad faith” is somewhat of misnomer. It is not necessary to show ill will or malicious

conduct on the part of the debtor or intentional abuse of the bankruptcy laws. All that need to be shown

is that the petition or pleading was filed for a purpose other than that sanctioned by the Code. (See In re

McCormick Road Assocs., 127 B.R. 410, 415 (Bankr. N.D. Il. 1991); In re Southern Calif. Sound

Systems, Inc., 69 B.R. 896, 901, fn. 2 (Bankr. S.D. Cal. 1987). The court must review the totality of the

circumstances to determine the issue of bad faith. Little Creek Develop. Co., 779 F2d 1068, 1072 (5th

Cir. 1986); In re Albany Partners, Ltd., 749 F2d 670, 674 (11th Cir. 1984). All facts and circumstances

leading up to the filing of the bankruptcy case are considered, as well as the debtors’ conduct during

the case. See In re Charfoos, 979 F2d 390, 394-395 (6th Cir. 1992); In re Laguna Assocs. Ltd. P’ship,

30 F3d 734, 738 (6th Cir. 1994); In re Robino, 243 B.R. 472, 487 (Bankr. N.D. Al. 1999).

       27.     The Second Circuit endorsed the principle that a Chapter 11 case could be dismissed as

a bad faith filing where the debtor filed a Chapter 11 petition in response to a foreclosure commenced

by a secured creditor. In re C-TC 9th Ave. Partnership, 113 F.3d 1304 (2d Cir. 1997). The Circuit

Court held that the Bankruptcy Court did not abuse its discretion in dismissing the case where "on the

filing date there was no reasonable likelihood that the debtor intended to reorganize and


                                                                                                6|Page
         Case 1-19-40388-nhl         Doc 17      Filed 02/05/19     Entered 02/05/19 21:03:07



no reasonable probability that it would eventually emerge from bankruptcy proceedings." C-TC 9th

Ave. Pshp., 113 F.3d at 1309.

       28.     The Court in C-TC 9th Ave. Partnership set forth the factors that tended to establish that

the debtor in that case did not have a valid reorganizational purpose: (1) the debtor has only one asset;

(2) the debtor has few unsecured creditors whose claims are small in relation to those of the secured

creditors; (3) the debtor's one asset is the subject of a foreclosure action as a result of arrearages or

default on the debt; (4) the debtor's financial condition is, in essence, a two party dispute between the

debtor and secured creditors which can be resolved in the pending state foreclosure action; (5) the

timing of the debtor's filing evidences an intent to delay or frustrate the legitimate efforts of the debtor's

secured creditors to enforce their rights; (6) the debtor has little or no cash flow; (7) the debtor can't

meet current expenses including the payment of personal property and real estate taxes; and (8) the

debtor has no employees. In re C-TC 9th Ave. Partnership, 113 F.3d 1304 (2d Cir. 1997); In re 652 W.

160th LLC, 330 B.R. 455, 462 (Bankr. S.D.N.Y. 2005).

       29.     Many of these factors are present in this case, in which the debtor has few unsecured

creditors, where the Debtor has no ability to make payments, and where the petition was filed to delay

foreclosure. The Subject Loan is in default with a pending foreclosure action. Debtor has negative net

income in the amount of $<15,280.00> per month. (See Schedules I-J). Creditor has been unable to

exercise its rights under state law due to the five consecutive bankruptcy cases. (See Exhibits, 4-7).

Three of the cases were filed in the last year. In the meantime, the Subject Loan has remained in

default, with Creditor paying taxes and insurance, while Debtor enjoys the use of the Property and may

be collecting rental income without authorization.

       30.     Considering the above facts and the totality of circumstances, Debtor’s petition was

filed in “bad faith.” Based on the foregoing, Creditor asserts Debtor has acted in bad faith and cause

exists to dismiss this case with prejudice and a bar to refiling under 11 U.S.C. §1112.


                                                                                                   7|Page
         Case 1-19-40388-nhl       Doc 17     Filed 02/05/19       Entered 02/05/19 21:03:07



     3. Cause Exists to Dismiss the Case Based on Debtor’s Failure to Satisfy Filing
        Requirements

       31.     Pursuant to 11 U.S.C. §1112(b)(4), a court shall dismiss a case for cause including

“unexcused failure to satisfy timely any filing or reporting requirement established by this title or by

any rule applicable to a case under this chapter” or failure to comply with an order of the court.” 11

U.S.C. §1112(b)(4)(E) and (F).

       32.     On January 23, 2019, the Court issued a Deficiency Notice ordering the Debtor to file

missing documents. (See Dkt. No. 7). To date, Debtor has yet to file all of the missing documents as

outlined in the Deficiency Notice. Pursuant to 11 U.S.C. §362(c)(4)(A)(i) the automatic stay did not go

into effect upon the filing of the instant Bankruptcy Case. Debtor has yet to file a Motion to

Extend/Impose the Stay. A review of the Court’s docket indicates that the Debtor has failed to file a

Motion for Authority to use Cash Collateral. Based on the foregoing, cause exists to dismiss this case

pursuant to 11 U.S.C. §§1112(b)(4)(E) and (F).


B.     INREM RELIEF FROM THE AUTOMATIC STAY IS WARRANTED

       33.     11 U.S.C. § 362(d)(4) permits a party to request extraordinary in rem relief from the

automatic stay if the court:

       finds that the filing of the petition was part of a scheme to delay, hinder, or defraud
       creditors that involved either—

       (A)
       transfer of all or part ownership of, or other interest in, such real property without the
       consent of the secured creditor or court approval; or

       (B)
       multiple bankruptcy filings affecting such real property.

       If recorded in compliance with applicable State laws governing notices of interests or
       liens in real property, an order entered under paragraph (4) shall be binding in any other
       case under this title purporting to affect such real property filed not later than 2 years
       after the date of the entry of such order by the court, except that a debtor in a subsequent
       case under this title may move for relief from such order based upon changed
       circumstances or for good cause shown, after notice and a hearing. Any Federal, State, or
                                                                                              8|Page
         Case 1-19-40388-nhl        Doc 17      Filed 02/05/19    Entered 02/05/19 21:03:07



       local governmental unit that accepts notices of interests or liens in real property shall
       accept any certified copy of an order described in this subsection for indexing and
       recording.

11 U.S.C. § 362(d)(4)

       34.     As discussed above, cause exists to dismiss the case for bad faith. Creditor has been

unable to exercise its rights under state law due to the five consecutive bankruptcy cases. (See

Exhibits, 4-7). Three of the cases were filed in the last year. In the meantime, the Subject Loan has

remained in default, with Creditor paying taxes and insurance, while Debtor enjoys the use of the

Property and may be collecting rental income.

       35.     Thus, pursuant to 11 U.S.C. § 362(d)(4), Creditor requests in rem relief from the

automatic stay imposed in subsequent cases under 11 U.S.C. § 362(a), such that any and all future

filings under the Bankruptcy Code during the next two years by the Debtor herein, or any other person

or entity with an interest in the Property, shall not operate as a stay as to Secured Creditor's

enforcement of its rights in and to the Property, as the Debtor's bankruptcy petition was part of a

scheme to delay, hinder, and defraud creditors that has involved multiple bankruptcy cases.

C.     DISMISSAL UNDER 109(g) IS IN THE BEST INTERESTS OF CREDITORS

       36.     Under § 1112(b)(1), when the court finds “cause” to dismiss or convert a chapter 11

case, the court must decide which of several court actions will best serve the estate's creditors. It must

decide whether dismissal, conversion, or the appointment of a trustee or examiner is in the best

interests of creditors and the estate; and identify whether there are unusual circumstances establishing

that dismissal or conversion is not in the best interests of creditors and the estate. In re Adamo, 2016

LEXIS 694, *27 (Bankr. E.D.N.Y. Mar. 4, 2016). When deciding between dismissal and conversion

under section 1112(b), “a bankruptcy court must consider the best interest of the creditors and the

estate.” In re Froman, 566 B.R. 641, 651 (Bankr. S.D.N.Y 2017) (emphasis in original; internal quotes

omitted) (citing Bankr. Doc. 68 at 12:8-10). Thus a court should dismiss a case when a debtor has little


                                                                                               9|Page
         Case 1-19-40388-nhl         Doc 17      Filed 02/05/19     Entered 02/05/19 21:03:07



to no unsecured creditors and almost no unencumbered nonexempt assets, thereby indicating that there

would be little or no chapter 7 estate to administer and no unsecured creditor body to administer the

estate on behalf of. In re Grego, 2015 WL 3451559, at *8 (9th Cir. BAP May 29, 2015).

       37.     Here, it does not appear the Debtor owns any unencumbered nonexempt assets. As

stated in Grego, the court should dismiss a case when a debtor has little to no unsecured creditors and

almost no unencumbered nonexempt assets, thus indicating that there would be little or no chapter 7

estate to administer and no unsecured creditor body to administer the estate on behalf. Id. As there

appears to be no assets or equity remaining for the benefit of creditors, conversion of the case to a

Chapter 7 will only serve as a further delay. Accordingly, this case should be dismissed.

       38.     Finally, Creditor requests dismissal with a bar to refiling. As discussed above, the

instant case represents the Debtor’s fifth bankruptcy case, and the third filing in the last year. The

Debtor has failed to confirm a Plan or obtain a discharge in each case and failed to comply with the

requirements of the Bankruptcy Code and multiple court orders. Had the Debtor truly intended to

reorganize, she would have availed herself of the provisions of the Bankruptcy Code in one of her prior

cases. Moreover, the Debtor has violated her fiduciary duty as a debtor in possession by misusing cash

collateral and improper management of the estate. Based on the foregoing, Creditor asserts Debtor has

not acted in good faith and requests dismissal of the case with an two year bar to refiling pursuant to

11 U.S.C. §109(g)(1). Section 109(g) is not a temporal limit on section 105(a) and 349(a). Thus, a

bankruptcy court may enjoin a debtor from filing a bankruptcy case for periods exceeding 180 days if

the debtor is a serial filer and files the case in bad faith. In re Casse, 198 F.3d 327 (2d Cir. 1999).

       39.     In the alternative to dismissal, Creditor requests that this Court convert this case to a

Chapter 7 to allow a trustee to determine if any of the Debtor’s assets contain equity to liquidate for the

benefit of the estate. At a minimum, a Chapter 7 trustee would comply with reporting requirements

under the Code to ensure that estate assets are properly managed. Accordingly, dismissal of the petition


                                                                                                 10 | P a g e
            Case 1-19-40388-nhl       Doc 17     Filed 02/05/19     Entered 02/05/19 21:03:07



or liquidation by a Chapter 7 Trustee appears to be the only logical step to the orderly administration of

Debtor’s case.


                                              IV.     CONCLUSION

       40.       For the reasons set forth herein, this case should be dismissed or converted to one under

Chapter 7 of the Bankruptcy Code.

       WHEREFORE, Creditor prays that this Court issue an Order

       1.        Dismissing the Chapter 11 Case with prejudice; and

       2.        Granting Creditor in rem relief from the automatic stay under §362(d)(4) for a 2 year

                 period; and/or

       3.        Dismissing the Chapter 11 Case with a two year bar to refiling under §109(g); or

       4.        Alternatively, that the Court convert this case to a Chapter 7; and

       5.        Such other relief as the Court deems just and proper.


Dated: February 4, 2019

                                                           _/s/ Jenelle C. Arnold_____
                                                           Jenelle C. Arnold, Esq.




                                                                                              11 | P a g e
